Citation Nr: 0530054	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-02 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's lumbosacral strain, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right (major) shoulder injury residuals with 
degenerative joint disease, evaluated as 10 percent disabling 
prior to June 29, 2004, and 20 percent disabling from June 
29, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1979 to May 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, denied increased evaluations for the veteran's 
lumbosacral strain, right (major) shoulder injury residuals 
with bursitis, and left ear hearing loss disability.  In 
September 2003, the veteran expressly withdrew his claim for 
an increased evaluation for his left ear hearing loss 
disability.  In September 2003, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  In June 2004, the Board dismissed the veteran's 
claim for an increased evaluation for his left ear hearing 
loss disability and remanded the issues of his entitlement to 
increased evaluations for both his lumbosacral strain and 
right shoulder injury residuals with bursitis to the RO for 
additional action.  In November 2004, the RO recharacterized 
the veteran's right shoulder disability as right (major) 
shoulder injury residuals with degenerative joint disease and 
assigned a 20 percent evaluation for that disability, 
effective June 29, 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

An April 2004 VA treatment record states that the veteran 
reported having been recently denied Social Security 
Administration (SSA) disability benefits.  The evidence 
considered by the SSA in denying the veteran's claim is not 
of record.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the denial of the 
veteran's claim for disability benefits 
for incorporation into the record.  

2.  Readjudicate the veteran's 
entitlement to increased evaluations for 
both his lumbosacral strain and his right 
(major) shoulder injury residuals with 
degenerative joint disease with express 
consideration of VAOPGCPREC 7-2003.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  
They should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

